Title: To Thomas Jefferson from Peter Carr, 10 December 1787
From: Carr, Peter
To: Jefferson, Thomas



Dear Uncle
Spring forest 10th. Decem. 1787

When I last had the pleasure of writeing to you, I was at Wm. & Mary attending the different masters of that university; I remained there untill the first of August; since which time I have been here, waiting for money to enable me to return; but have never yet been able to procure it. So soon as I do I shall go down. I mentioned to you in my last, that the want of a Spanish dictionary had prevented any progress in that language. That want still subsists, and will I fear, for some time; as no such book is to be had, in any of the shops here. My progress in the other branches of literature, I doubt not you have heard from Messrs. Wythe and Madison.
Mr. Elder inform’d me some time ago, that you had put a small box of books for me, under his care, when he was about to embark for Virginia which through his negligence are lost.
My mother receiv’d your letter of the 25th of July in which you enumerate the particular letters you have receiv’d from her from which enumeration I judge you must have receiv’d my letter dated some time in April in which I beged your advice on several subjects of importance in life. If you have answered it, the letter has never come to hand; and therefore must request you to solve the questions contained in that whenever you shall write.
My brother Sam will be here from Maryland some time this month, and will proceed hence to Wm. & Mary, according to the directions of my Uncle Carr. I fear he is much too young yet. Add to that the natural volatility of his disposition; and his being unrestrained there will give him an opportunity of indulging it. Dabney is here oweing to a long indisposition; he is however better, and will be sent to Prince Edward as soon as he is able to ride as far. With love to Patsy and Polly Believe me to be Dr. Sir, what I really am—Your dutiful & affectionate nephew,

Peter Carr

